Citation Nr: 1635714	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-07 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for ischemic heart disease status post myocardial infarction, stenting, and coronary artery bypass graft X4.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran had active service in the Army from August 1967 to May 1970, including service in the Republic of Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted service connection for ischemic heart disease status post myocardial infarction and stenting, and assigned a 30 percent rating effective August 31, 2010.  A December 2013 rating decision increased the rating to 100 percent from October 10, 2011, following coronary bypass surgery and continued the 30 percent rating from February 1, 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that further development is needed to ensure a complete record prior to a final adjudication of the Veteran's claim.  On a VA Form 9 received in March 2014, the Veteran indicated that he had recently undergone another stress EKG (electrocardiography) for his heart disability.  As the report of that EKG is pertinent to the appeal, the AOJ should attempt to obtain it.  In this regard, the record contains VA medical records dated through December 2012 and private medical records dated through January 2013.  Thus, any medical records since those times should be associated with the claims folder.  

Moreover, further review of the claims folder indicates that the Veteran last underwent a VA cardiovascular examination in January 2011.  Since then, he has complained that his service-connected heart disease has worsened.  Accordingly, on remand, a VA cardiovascular examination is necessary to assess the current severity of the Veteran's service-connected heart disease.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the name of any healthcare provider who has treated him for his disability since January 2013, to include the provider who conducted the stress EKG noted on the VA Form 9 received in March 2014.  An attempt to obtain any adequately identified records should be made.  All such available records should be associated with the Veteran's claims folder.  

2.  Obtain any VA treatment notes since December 2012.  All such available records should be associated with the Veteran's claims folder.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of his service-connected ischemic heart disease status post myocardial infarction, stenting, and coronary artery bypass graft X4.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

4.  Then, readjudicate the claim of entitlement to an initial rating in excess of 30 percent for ischemic heart disease status post myocardial infarction, stenting, and coronary artery bypass graft X4.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

